Per Curiam. Proceeding initiated in this Court pursuant to Public Officers Law § 36 to remove respondent from the office of Supervisor of the Town of Lake Luzerne, Warren County.
The facts and procedural background of this proceeding are set forth in our prior decisions which denied respondent’s motion for summary judgment (Matter of West v Grant, 221 AD2d 798) and referred the matter to a Referee for hearing (Matter of West v Grant, 231 AD2d 976).
Respondent’s attorney, David B. Krogmann, moves for an order permitting him to withdraw as attorney of record for respondent.
Since it now appears respondent may call Krogmann as a witness at the hearing, the motion is granted (Code of Professional Responsibility DR 5-102 [A] [22 NYCRR 1200.21 (a)]). Respondent shall, within 30 days of the date of this decision, advise petitioners either that he has obtained new counsel or that he intends to proceed in this matter pro se.
It is noted that neither Krogmann nor respondent has replied to petitioners’ suggestion that costs and sanctions be awarded against them in view of the circumstances giving rise to Krogmann’s withdrawal as respondent’s attorney (see, 22 NYCRR 130-1.1). We therefore direct that Krogmann and respondent show cause, by the filing of appropriate affidavits within 20 days of the date of this decision, why such an award should not be made.
Finally, it is observed that this proceeding was commenced more than 18 months ago and has been pending before the Referee for more than eight months. The hearing should therefore be commenced and concluded as soon as possible after respondent’s appointment of a new attorney or election to proceed pro se.
Crew III, J. P., Casey, Peters and Carpinello, JJ., concur. Ordered that the motion by David B. Krogmann to withdraw as respondent’s attorney is granted, and it is further ordered *692that respondent shall, within 30 days of the date of this decision, advise petitioners either that he has retained a new attorney or that he intends to proceed pro se, and it is further ordered that David B. Krogmann, and respondent, shall show cause, by the filing of appropriate affidavits within 20 days of the date of this decision, why costs and sanctions pursuant to 22 NYCRR 130-1.1 should not be awarded against them.